Rotiirock, J.
The amount in controversy, as shown by the pleadings in the action, is less than $100, and' the cause comes to us on the following certificate: “* * * Did the court err in withdrawing from the consideration of the jury (which was done by the instructions) the matters pleaded as a defense in the third count or division of the. *452original answer filed herein on the tenth day of October, 1884; there having been some evidence upon the trial tending to sustain the allegations made in said third count of said answer?”
We have repeatedly held, and rule twelve of this court requires, that in order to confer jurisdiction on this court-in this class of cases it is necessary that the certificate shall set out and define the question which it is thought desirable should be determined; and we have held that the questions should be so explicit as -to render an examination of the record unnecessary. Votaw v. Corwin, 62 Iowa, 39. Under these rulings it is manifest that we ought not to be required to examine the record to ascertain what question in the case we are called upon to determine. The certificate, without more, is unintelligible. The appeal will be
Dismissed.